43 So.3d 828 (2010)
Maguy NOEL, Appellant,
v.
1641 JEFFERSON, LLC d/b/a Van Dyke Cafe and Associated Industries Insurance Company, Appellees.
No. 1D10-2920.
District Court of Appeal of Florida, First District.
August 25, 2010.
Lloyd Basso, Lauderdale Lakes, for Appellant.
Rayford Taylor, Atlanta, for Appellees.
PER CURIAM.
By notice of appeal filed May 27, 2010, Appellant seeks review of an order rendered April 26, 2010. Because the notice of appeal appeared untimely, this court directed Appellant to show cause why the appeal should not be dismissed. Upon *829 review of Appellant's timely response to the show cause order, we DISMISS this appeal for lack of jurisdiction. See § 440.25(5)(a), Fla. Stat. (2007) (providing that orders of judges of compensation claims "shall become final 30 days after mailing of copies of such order to the parties" unless timely appealed); Fla. R.App. P. 9.180(b)(3) (providing this court's jurisdiction is invoked if notice of appeal is filed within thirty days of rendition of order to be reviewed); see also, e.g., Metellus v. State, 900 So.2d 491, 495 (Fla. 2005) (noting jurisdictional rule cannot be altered by court or by agreement of parties); Holland v. Cheney Bros., 22 So.3d 648, 650 (Fla. 1st DCA 2009) (explaining that "in workers' compensation proceedings a motion for rehearing does not toll the time for taking an appeal" and "under the procedural rules governing workers' compensation proceedings, the JCC is not required to vacate a final order upon receiving a motion challenging the contents of an order not yet final"); Metro. Dade County v. Vasquez, 659 So.2d 355, 356 (Fla. 1st DCA 1995) (dismissing untimely appeal for lack of jurisdiction).
DISMISSED.
HAWKES, C.J., KAHN, and PADOVANO, JJ., concur.